DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
Examiner has withdrawn the objection to claim 1 set forth in the prior Office Action (note that the third instance of the word “the” in the second-to-last line of claim 1 should have been underlined in the February 9 claim set).  Examiner has withdrawn the previous 112(b) rejection on claims 2 and 3.  Examiner maintains the previous prior art rejections. 

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive.
Applicant has argued that elements 12 and 58 of Dallas are not a “continuous annular sleeve” as required by the claim.  Applicant states that “contrary to Dallas and the prior art design shown in Figures 1-2 of the pending application, there is no threaded connection at the upper end of the mandrel head above the ‘first axial .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallas (US 6,827,147).
With regard to claim 1, Dallas discloses (see primarily Fig. 1) a wellhead isolation tool comprising:
a mandrel head (58+12) comprising:
(58+12—note the generally annular shape of the assembly, and that there are no gaps at the joint of elements 12 and 58) with an upper opening (unlabeled), a lower opening (unlabeled), an inner surface (unlabeled), and an outer surface (unlabeled); and
a first throughbore (14) from the upper opening to the lower opening; and
a first radially extending flange (44);
a lockdown mechanism (48) comprising a substantially annular body (Fig. 1) with internal threads (50) and a second radially extending flange (unlabeled, proximate numeral 46) configured to engage the first radially extending flange (Fig. 1);
a seal pack (34) surrounding a portion of the outer surface of the annular sleeve at a second axial location;
wherein the inner surface of said annular sleeve is configured to connect to a mandrel (12a) at a first axial location (i.e. box threads 13a); and
wherein the second axial location is between the first axial location and the upper opening (Fig. 1—the seal pack 34 is located between the threads 13a and the upper opening, which is proximate numeral 58).  
With regard to claim 2, as best understood, Dallas discloses that the second axial location (i.e. the location of element 34) is proximate the upper opening (Fig. 1 shows the packing element 34 being proximate the upper opening).
With regard to claim 3, as best understood, the first axial location (i.e. the location of threads 13a) is proximate the lower opening (Fig. 1).  
With regard to claims 4 and 12, the first throughbore (14) has a first inner diameter proximate the upper opening (see Fig. 1) and a recessed area (unlabeled, proximate the threaded area 13a) with a second inner diameter proximate the lower (Fig. 1 shows that the second location has a markedly greater inner diameter than the first inner diameter).
With regard to claims 5 and 13, Dallas discloses that within the recessed area of the annular sleeve, the inner surface comprises an internally threaded portion (13a) configured to connect to the mandrel (12a).
With regard to claims 6 and 14, Dallas discloses a mandrel (12a) with an upper opening, a lower opening, an inner surface, an outer surface, and a second throughbore from the upper opening to the lower opening (see Fig. 1 which shows claimed structure—the claimed structure essentially being a tube).  
With regard to claims 7 and 15, the second throughbore has a third inner diameter that is substantially equal to the first inner diameter of the first throughbore (Fig. 1).  
With regard to claim 10, Dallas discloses a method of isolating a wellhead, comprising the following steps:
providing a wellhead isolation tool (Fig. 1) with a mandrel head comprising:
a mandrel head (58+12) comprising:
a continuous annular sleeve (58+12, note the generally annular shape of the assembly, and that there are no gaps between elements 12 and 58) with an upper opening, a lower opening, an inner surface, and an outer surface (i.e. the assembly 58+12 is a tube, and thus has the claimed structural features); and
a first throughbore (14) from the upper opening to the lower opening, and
a first radially extending flange (44); and
(48) comprising a substantially annular body (Fig. 1) with internal threads (50) and a second radially extending flange (unlabeled, proximate numeral 46) configured to engage the first radially extending flange (Fig. 1);
connecting a mandrel (12a) to the inner surface of the annular sleeve at a first axial location (i.e. location 13a);
moving the mandrel and mandrel head down through the wellhead (22, etc.), such that the outer surface of the annular sleeve is sealingly engaged with a seal pack (34) at a second axial location; and
continuing to move the mandrel and mandrel head down through the wellhead at least until the first axial location is below the second axial location (Fig. 1 shows that the first axial location 13a is below the location of the seal pack 34).  
With regard to claim 11, the first axial location is proximate the lower opening (Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallas in view of McGuire et al. (US 7,708,079, hereinafter McGuire).
	With regard to claims 8, 9, 16, and 17, Dallas fails to disclose that the recessed area in the annular sleeve has sealing member grooves located between the threaded portion and the upper opening.
	McGuire discloses (Fig. 10) a wellhead member in which the box threaded element (204) is provided with o-ring grooves (210).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Dallas by providing the o-ring grooves of McGuire at location 13a, in order to provide a “fluid-tight connection” (McGuire, column 9, line 2) between Dallas’s sleeve 12 and mandrel 12a.  Note that in the combination of Dallas and McGuire, McGuire’s o-ring grooves would be located between the threaded portion 13a and the upper opening of Dallas’s sleeve, as required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676